Citation Nr: 1129823	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  03-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent, effective from November 1, 2000, for residuals of an injury to the right knee, to include arthritis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, continued a 20 percent evaluation for the service-connected residuals of a right knee injury.  In March 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

In a November 2003 rating action, the RO recharacterized the Veteran's service-connected right knee disability as residuals of a right knee injury, to include arthritis.  In addition, the RO awarded an increased evaluation of 30 percent, effective from November 1, 2000, for this disorder.

In July 2007, the Board denied the issue of entitlement to a disability rating greater than 30 percent for the service-connected residuals of a right knee injury with arthritis. 

The Veteran appealed the Board's denial of an evaluation greater than 30 percent for his service-connected residuals of a right knee injury with arthritis, effective from November 1, 2000, to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 memorandum decision, the Court vacated that portion of the Board's July 2007 decision that had denied this issue and remanded the matter for further action consistent with that opinion.  In light of the Veteran's failure to raise argument regarding the issue of entitlement to a disability rating greater than 20 percent for the service-connected right knee disability prior to May 17, 2000, the Court deemed this additional claim (and others) to have been abandoned.

In April 2010, the Board remanded the issue of entitlement to a disability rating in excess of 30 percent, effective from November 1, 2000, for residuals of an injury to the right knee, to include arthritis, for further evidentiary development.  In March 2011, the Appeals Management Center granted a separate 10 percent evaluation for right knee instability, effective May 31, 2001.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The development requested by the Board was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Since November 1, 2000, the Veteran's service-connected right knee disability has been manifested by pain, tenderness, swelling, weakness, effusion, and some limitation of flexion, but with flexion greater than 15 degrees.  

2.  The Veteran's right knee disability resulted in extension limited to 10 degrees from April 14, 2003 to July 7, 2004, and to 20 degrees from August 12, 2010 to the present.  

3.  Since May 31, 2001, the Veteran has had no more than slight right knee instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for limitation of flexion as a residual of an injury to the right knee, with arthritis, since November 1, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (2010).

2.  The criteria for a separate 10 percent disability rating from April 14, 2003 to July 7, 2004, and a separate 30 percent disability rating from August 12, 2010 to the present for limitation of extension as a residual of an injury to the right knee, with arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5261 (2010).

3.  The criteria for an initial rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.



The Veteran was provided VCAA notice in May 2001 and April 2010 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2010 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The April 2010 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration (SSA) records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Before the Board is the issue of a higher rating for the Veteran's service-connected right knee disability since November 1, 2000.  During the course of this appeal, a separate rating for instability of the right knee was awarded.  As the rating for instability is part of the right knee disability for which this appeal was initiated, that rating will also be addressed by this decision.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that staged ratings may be warranted based on the facts found.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A private treatment record from November 2000 noted full extension of the right knee.


The Veteran was afforded a VA joints examination in May 2001.  He complained of right knee pain and swelling, as well as clicking, giving away, and weakness.  An April 2001 right knee magnetic resonance imaging (MRI) reportedly showed severe tricompartmental arthritis, maceration of the posterior horn and body of the medial meniscus, chronic ACL tear, large popliteal cyst, and moderate knee joint effusion.  Examination of the right knee revealed moderate swelling and effusion.  The knee was tender to palpation.  Range of motion was from 2 degrees extension to 98 degrees flexion, with pain starting at 96 degrees.  Ligamental stability was intact to varus and valgus stress, but the Lachman test was positive for laxity.  The Veteran ambulated with a straight cane.  X-rays showed severe degenerative change with narrowing of the medial joint compartment and degenerative change in the patellofemoral patella compartment.

A November 2002 VA outpatient treatment report noted that the right knee was positive for effusion and had a limited range of motion, but with full extension.  There was also some tenderness.  A February 2003 report noted chronic right lower extremity swelling and tenderness, with a painful full range of motion.  There was no weakness or instability.

In March 2003, the Veteran attended a DRO hearing.  He testified that his right knee is painful and gives out on him.  He also noted that he wears a knee brace.

The Veteran was afforded another VA examination in April 2003, where he complained of right knee pain and swelling.  He used a cane.  Examination revealed a moderate limp, mild right knee effusion, and a popliteal cyst.  There was no redness or tenderness.  Lachman's sign was again positive, but drawer sign was negative.  Range of motion was from 10 degrees extension to 105 degrees flexion with pain on flexion.  The diagnosis was degenerative joint disease of the right knee.    

During a July 2004 VA examination, the Veteran complained of right knee pain, weakness, giving way, and swelling.  He used a cane.  He reported no dislocations.  Examination revealed and has mild genu valgus deformity, edema, effusion, swelling, mild weakness, and tenderness.  Range of motion was from 0 degrees extension to 90 degrees flexion, with pain at the end of flexion.  Pain increased to 70 percent after 5 repeated range of motion of the knee.  There was a mild increase in weakness, fatigue and lack of endurance.  There was no decrease in the range of motion; in fact, after repetition the range of motion increased 10 degrees.  The Veteran had mild instability.  There was no malunion, nonunion, or loose motion, nor was there any ankylosis.  His gait was antalgic.  The examiner diagnosed right knee injury with medial meniscal tear, residual tricompartmental degenerative arthritis and old ACL medial and lateral meniscal tear of the right knee.  

The Veteran was afforded another VA examination in August 2010.  He complained of pain, buckling, and instability of the right knee.  He did not use any assistive devices.  Examination revealed arthritis deformity.  The Veteran was lacking 20 degrees of extension, and flexion was to 90 degrees with pain throughout.  After repetitive motion, there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  There was a positive anterior drawer test and positive anterior instability, although there was no instability with varus, valgus, or posterior stressing.  Strength was 5-/5.  The knee was tender.  There was no evidence of ankylosis.  The Veteran's gait was slow and antalgic.  The examiner's assessment was moderate right knee degenerative joint disease.

The Veteran has been awarded a 30 percent disability rating for limited right leg flexion, although the medical evidence has never shown limitation of flexion to 15 degrees based on objective testing, even considering complaints of pain.  Thus, he is currently receiving a disability rating which contemplates much greater disability (limitation of flexion) than is reflected by the evidence.  However, it is not the Board's role to reduce ratings in the first instance.  See 38 C.F.R. § 3.105(e) (2010).  A rating in excess of 30 percent is not warranted for the limitation of flexion of the right leg.  During the relevant period, flexion has been limited at most to 90 degrees.  Such limitation does not warrant a compensable rating, although as the Veteran has arthritis of that knee, a 10 percent rating would be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The Board also notes that Diagnostic Code 5260 does not provide for a rating in excess of 30 percent for limited leg flexion.  See 38 C.F.R. § 4.71a.   As such, a rating in excess of 30 percent for limitation of flexion is not warranted.     

As noted above, separate ratings can be assigned for limitation of motion in flexion and extension.  See VAOPGCPREC 9-2004.  Regarding extension of the right leg, the evidence shows full extension in November 2000, extension limited to 2 degrees in May 2001, full extension in November 2002 and February 2003, extension limited to 10 degrees in April 2003, full extension in July 2004, and extension limited to 20 degrees in August 2010.  Given the above, the Veteran warrants a (separate) compensable rating for limited right leg extension for 2 periods:  10 percent from April 14, 2003 to July 7, 2004, and 30 percent from August 12, 2010 to the present.  Higher ratings are not warranted as the requisite limitation of motion is not shown. 

Instability of the right knee is not shown between November 1, 2000 and May 31, 2001.  As such, a separate compensable rating for instability is not warranted prior to May 31, 2001.  Since May 31, 2001, the right knee instability is shown to be no more than slight in severity.  For example, some tests performed during examination have revealed laxity, while other tests have not.  In February 2003, there was no instability.  In July 2004, instability was present and was described as mild.  As such, the evidence reflects that the right knee instability has been at most slight since May 31, 2001, and a rating in excess of 10 percent is not warranted for that disability.  

Even considering the Veteran's complaints of pain and the effects of repetitive motion, the evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of those presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  While repetition caused pain, weakness, fatigue and lack of endurance to increase in July 2004, range of motion actually increased.  After repetitive motion in August 2010, there was reportedly no additional limitation of joint function due to pain, fatigue or lack of endurance.  


The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, with respect to the evaluation assigned for his limitation of flexion, he is receiving an evaluation which contemplates greater limitation of motion than is shown by the evidence.  With respect to the ratings for limitation of extension and instability, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against even higher ratings for the Veteran's right knee disability, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a disability rating in excess of 30 percent from November 1, 2000, for limitation of flexion as a residual of an injury to the right knee, with arthritis, is denied.  

A 10 percent rating from April 14, 2003 to July 7, 2004 and a 30 percent rating from August 12, 2010 to the present for limitation of extension as a residual of an injury to the right knee, with arthritis, is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for right knee instability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


